Case 20-40102-mxm13 Doc Filed 01/06/21   Entered 01/06/21 09:28:12   Page 1 of 5
Case 20-40102-mxm13 Doc Filed 01/06/21   Entered 01/06/21 09:28:12   Page 2 of 5
                                                                                                                 PAGE 1 OF 2
          Case 20-40102-mxm13 Doc Filed 01/06/21                        Entered 01/06/21 09:28:12 Page 3 of 5
                                                                                          Annual Escrow Account
                                                                                           Disclosure Statement
  314 S. Franklin Street, 2nd Floor
  P.O. Box 517
  Titusville, PA 16354                                                       ACCOUNT NUMBE
  1-800-327-7861
  https://myloanweb.com/BSI                                      011     1470925033_ESCROWDISCSTMT_201221

                                                                              DATE: 12/21/20

                                              13
           RICHARD L QUADE                                                   PROPERTY ADDRESS
           KAREN M QUADE                                                     403 KALMIA DRIVE
           403 KALMIA DR                                                     ARLINGTON, TX 76018
           ARLINGTON, TX 76018


PLEASE REVIEW THIS STATEMENT CLOSELY - YOUR MORTGAGE PAYMENT MAY BE AFFECTED. THIS STATEMENT TELLS
YOU OF ANY CHANGES IN YOUR MORTGAGE PAYMENT, ANY SURPLUS REFUNDS, OR ANY SHORTAGE YOU MUST PAY.
IT ALSO SHOWS YOU THE ANTICIPATED ESCROW ACTIVITY FOR YOUR ESCROW CYCLE BEGINNING 02/01/2021
THROUGH 06/01/2021.
          -------- ANTICIPATED PAYMENTS FROM ESCROW 02/01/2021 TO 06/01/2021 ---------
HOMEOWNERS F/P                                                      $0.00
HOMEOWNERS INS                                                      $0.00
COUNTY TAX                                                     $3,716.93
TOTAL PAYMENTS FROM ESCROW                                     $3,716.93
MONTHLY PAYMENT TO ESCROW                                         $309.74
          ------ ANTICIPATED ESCROW ACTIVITY 02/01/2021 TO 06/01/2021 ---------
                ANTICIPATED PAYMENTS                                                         ESCROW BALANCE COMPARISON
MONTH      TO ESCROW            FROM ESCROW               DESCRIPTION                 ANTICIPATED             REQUIRED

                                                   STARTING BALANCE -->                    $376.71                 $309.74
FEB            $309.74                                                         L1->        $686.45        L2->     $619.48
MAR            $309.74                                                                     $996.19                 $929.22
APR            $309.74                                                                   $1,305.93               $1,238.96
MAY            $309.74                                                                   $1,615.67               $1,548.70
JUN            $309.74                                                                   $1,925.41               $1,858.44
               --------- DETERMINING THE SUFFICIENCY OF YOUR ESCROW BALANCE --------
IF THE ANTICIPATED LOW POINT BALANCE (L1) IS GREATER THAN THE REQUIRED BALANCE (L2), THEN YOU HAVE AN
ESCROW SURPLUS. YOUR ESCROW SURPLUS IS $66.97.
                                        CALCULATION OF YOUR NEW PAYMENT
PRIN & INTEREST                                                                   $625.54
ESCROW PAYMENT                                                                    $309.74
NEW PAYMENT EFFECTIVE 02/01/2021                                                  $935.28
YOUR ESCROW CUSHION FOR THIS CYCLE IS $619.48.
                                                    ACCOUNT HISTORY
THIS HISTORY STATEMENT COMPARES YOUR PRIOR ANALYSIS CYCLE PROJECTED ESCROW ACTIVITY TO THE ACTUAL
ESCROW ACTIVITY BEGINNING 02/01/2020 AND ENDING 01/31/2021. IF YOUR LOAN WAS PAID-OFF, ASSUMED OR
TRANSFERRED DURING THIS PRIOR CYCLE, OR THE COMPUTATION YEAR IS BEGING CHANGED, ACTUAL ACTIVITY STOPS AT
THAT POINT. THIS STATEMENT IS INFORMATION ONLY AND REQUIRES NO ACTION ON YOUR PART.

YOUR PAYMENT BREAKDOWN AS OF 02/01/2020 IS:
PRIN & INTEREST                                                                   $625.54
ESCROW PAYMENT                                                                    $301.77


                                  ********** Continued on reverse side ************




                       IF YOUR SURPLUS IS $50 OR GREATER, BSI FINANCIAL SERVICES WILL
                       SEND YOU A REFUND CHECK, PROVIDED YOUR LOAN IS CURRENT.

                       IF YOUR SURPLUS IS LESS THAN $50, THE FUNDS WILL REMAIN IN
                       YOUR ESCROW ACCOUNT.
                                                                                                                                                                                                 PAGE 2 OF 2
                      Case 20-40102-mxm13 Doc Filed 01/06/21 Entered 01/06/21 09:28:12                                                                                              Page 4 of 5
                                       ********** Continued from front **********


                                                                                            ACCOUNT HISTORY
   THIS HISTORY STATEMENT COMPARES YOUR PRIOR ANALYSIS CYCLE PROJECTED ESCROW ACTIVITY TO THE ACTUAL
   ESCROW ACTIVITY BEGINNING AND ENDING . IF YOUR LOAN WAS PAID-OFF, ASSUMED OR TRANSFERRED DURING THIS
   PRIOR CYCLE, OR THE COMPUTATION YEAR IS BEGING CHANGED, ACTUAL ACTIVITY STOPS AT THAT POINT. THIS
   STATEMENT IS INFORMATION ONLY AND REQUIRES NO ACTION ON YOUR PART.

   YOUR PAYMENT BREAKDOWN AS OF IS:
   SHORTAGE PYMT                                                                                                                             $52.73
   BORROWER PAYMENT                                                                                                                         $980.04
                        PAYMENTS TO ESCROW                                      PAYMENTS FROM ESCROW                                                                   ESCROW BALANCE
 MONTH           PRIOR PROJECTED                  ACTUAL                  PRIOR PROJECTED                    ACTUAL                      DESCRIPTION                 PRIOR PROJECTED                     ACTUAL
                                                                                                                                  STARTING BALANCE                           $603.64                        $4,586.90-
   FEB                  $301.77                      $0.00         *                                                                                                         $905.41                        $4,586.90-
   MAR                  $301.77                      $0.00         *                                                                                                       $1,207.18                        $4,586.90-
   APR                  $301.77                      $0.00         *                                                                                                       $1,508.95                        $4,586.90-
   MAY                  $301.77                      $0.00         *                                                                                                       $1,810.72                        $4,586.90-
   JUN                  $301.77                      $0.00         *                                                                                                       $2,112.49                        $4,586.90-
   JUL                  $301.77                      $0.00         *                                                                                                       $2,414.26                        $4,586.90-
   AUG                  $301.77                      $0.00         *                                                                                                       $2,716.03                        $4,586.90-
   SEP                  $301.77                      $0.00         *                                                                                                       $3,017.80                        $4,586.90-
   OCT                  $301.77                      $0.00         *                                                                                                       $3,319.57                        $4,586.90-
   NOV                  $301.77                  $2,848.60         *                                                                                                       $3,621.34                        $1,738.30-
   DEC                  $301.77                      $0.00                         $382.00                            HOMEOWNERS F/P                                       $3,541.11              A->       $5,455.23-
   DEC                                                                                                    $3,716.93 * COUNTY TAX
   JAN               $301.77
                  __________                        $0.00
                                               __________                     $3,239.34
                                                                             __________                  __________   COUNTY TAX                                  T->          $603.54                      $5,455.23-
                    $3,621.24                    $2,848.60                     $3,621.34                   $3,716.93


   UNDER FEDERAL LAW, WHEN YOUR ACTUAL ESCROW BALANCE REACHED THE LOWEST POINT, THAT BALANCE WAS
   TARGETED NOT TO EXCEED 1/6TH OF THE ANNUAL PROJECTED DISBURSEMENTS. YOUR LOAN DOCUMENTS OR STATE
   LAW MAY SPECIFY THAT YOUR LOWEST BALANCE MUST BE A LOWER AMOUNT THAN THE FEDERAL LAW ALLOWS.

   UNDER YOUR MORTGAGE CONTRACT OR STATE OR FEDERAL LAW, YOUR TARGETED LOW POINT BALANCE (T) WAS
   $603.54. YOUR ACTUAL LOW POINT ESCROW BALANCE (A) WAS $5,455.23-.

   BY COMPARING THE ANTICIPATED ESCROW TRANSACTIONS WITH THE ACTUAL TRANSACTIONS YOU CAN DETERMINE
   WHERE A DIFFERENCE MAY HAVE OCCURRED. AN ASTERISK (*) INDICATES A DIFFERENCE IN EITHER THE AMOUNT OR
   DATE OF THE PROJECTED ACTIVITY THAT HAS NOT YET OCCURRED DUE TO THE DATE OF THIS STATEMENT.

   IF THERE ARE NO PRIOR PAYMENTS TO OR FROM ESCROW SHOWN, THERE WAS NO PRIOR PROJECTION TO WHICH THE
   ACTUAL ACTIVITY COULD BE COMPARED.

   Determining your Shortage or Surplus
   Shortage:
    .
   Any shortage in your escrow account is usually caused by one the following items:
    . An increase, if any, in what was paid for insurance and/or taxes from your escrow account.
    . A projected increase in taxes for the upcoming year.
      The number of months elapsed from the time of these disbursements to the new payment effective date.
   Shortages are divided evenly of the next twelve months. To reduce the increase in your monthly payment, the
   shortage can be paid either partially or in full.
   Surplus:
    .
   A surplus in your escrow account is usually caused by one the following items:
    .  The insurance/taxes paid during the past year were lower than projected.
    .  A refund was received from the taxing authority or insurance carrier.
       Additional funds were applied to your escrow account.
   If your surplus is $50.00 or greater and your loan was contractually current at the time when the analysis was
   run or calculated, a check will be sent to you. If your surplus is less than $50.00, the funds will be retained in
   your escrow account.




Licensed as Servis One, Inc. dba BSI Financial Services BSI Financial Services BSI NMLS# 38078.
Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).

If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal liability for the obligation identified in this letter, we may
not and do not intend to pursue collection of that obligation from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a demand for payment from you
personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
Case 20-40102-mxm13 Doc Filed 01/06/21                Entered 01/06/21 09:28:12         Page 5 of 5


                           UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF TEXAS
                                  FT WORTH DIVISION

 In Re:                                             Case No. 20-40102-mxm13

 Karen Marie Quade                                  Chapter 13

 Debtor.                                            Judge Mark X. Mullin

                                  CERTIFICATE OF SERVICE

I certify that on January 6, 2021, a copy of the foregoing Notice of Mortgage Payment Change
was filed electronically. Notice of this filing will be sent to the following party/parties through
the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Christopher Marvin Lee, Debtor’s Counsel
          ecf@leebankruptcy.com

          Eric Allen Maskell, Debtor’s Counsel
          ecf@leebankruptcy.com

          Tim Truman, Chapter 13 Trustee
          ftworthchapter13trustee-ecf@ch13ftw.com

          Office of the United States Trustee
          ustpregion06.da.ecf@usdoj.gov

I further certify that on January 6, 2021, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Karen Marie Quade, Debtor
          403 Kalmia Dr
          Arlington, TX 76018

 Dated: January 6, 2021                             /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
